Citation Nr: 0911110	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a residual scar status 
post pilonidal cystectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2007 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 

The claim for traumatic arthritis as a result of surgery has 
been raised by the Veteran's representative.  This issue is 
again referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's scar is two inches long, is not deep and does 
not cause limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2002 letter, issued prior to the 
decision on appeal, and an August 2007 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA.  The August 2007 letter advised the 
Veteran to submit or ask VA to obtain medical evidence 
detailing clinical findings and to submit lay statements from 
witnesses describing his symptoms.  
The letter also informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter additionally notified the Veteran of the evidence 
needed to establish an effective date.  The claim was last 
readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, VA 
examination reports, and private medical records.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
evidence and responding to notices.  In addition, the Veteran 
informed VA examiners and treatment providers of the impact 
of his disability on his daily functioning.  Further, the 
Veteran was provided with relevant rating criteria in the 
April 2005 statement of the case and the October 2008 
supplemental statement of the case.  The Board notes that the 
Veteran submitted a letter dated 
in January 2009 which indicates that he had no further 
evidence to submit to support his claim for an increased 
rating.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Sanders, 487 F.3d 881; see also Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post- 
August 30, 2002 rating criteria to determine the proper 
evaluation for the Veteran's scar.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods on and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-00. 
 
Prior to August 30, 2002, 10 percent ratings were assigned 
for superficial, poorly nourished scars with repeated 
ulceration; or scars that were superficial, tender and 
painful on objective demonstration.  Diagnostic Codes 7803, 
7804 (2002).  Scars could also be rated on limitation of 
function of part affected. Diagnostic Code 7805 (2002). 
 
Under the rating criteria that became effective on August 30, 
2002, scars, other than of the head, face or neck, that are 
deep or that cause limited motion warrant a 10 percent rating 
if they involve an area or areas exceeding six square inches 
(39 sq. cm), or a 20 percent evaluation if the area or areas 
exceed 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  A note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage. Scars that are superficial, 
are not productive of limitation of motion, and are not on 
the head, face, or neck warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 
 
A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).  A note following this 
Diagnostic Code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar. 
 
A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008). 
 
A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 
 
Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008). 
 
The Veteran was afforded a VA examination during April 2001.  
The examiner indicated that the pilonidal was well healed 
with no evidence of infection or recurrence.  In the superior 
portion of the healing, there was some transverse scarring, 
but the examiner indicated that this was very superficial and 
of no significance.  The examiner indicated that the skin and 
scar were freely movable on the sacrum and the coccyx.  The 
examiner also stated that he did not believe the Veteran's 
contention that the scar hurt when he sat as he was well 
endowed with buttocks (290 pounds) and that the pilonidal was 
nowhere near where he sat.  The examiner also indicated that 
the Veteran had intertriginous dermatitis in the same area as 
the scar but there was no connection between the dermatitis 
and the scar.  To sum up, the examiner indicated that the 
Veteran needed no treatment with his pilonidal problem and 
that his scar was not significant physiologically or 
cosmetically.

The Veteran was afforded an additional VA examination during 
October 2008.  The examiner indicated that the scar was a 2 
inch longitudinal scar on the lower sacral bone area with a 
less than 1 millimeter sinus.  On objective examination, the 
examiner reported that there was no sign of inflammation; no 
oozing or crusting or drainage.  The examiner indicated that 
the scar was about five percent of the body area.  
Additionally, there was no deep skin affection; no 
hypertrophic scarring; no inflammation; and no keloidal 
formation.  The Board additionally notes that the examiner 
indicated that the Veteran was receiving caudal epidural 
steroid injection due to his scar.  However, the Board notes 
that a December 2003 treatment note indicates that the 
Veteran began getting injections because of his history of 
coccygeal pain which was likely related to a chronic 
dislocation of the coccyx as seen on an MRI and x-rays.  

As for the pre-August 30, 2002 rating criteria, the objective 
medical shows that the scar was tender, indicating that the 
Veteran should be afforded an evaluation of ten percent.  The 
Veteran's range of motion is not limited due to his pilonidal 
cyst scar. 
 
As for the post-August 30, 2002 rating criteria, the 
Veteran's scar is not deep and does not cause a limitation of 
motion; thus, the Veteran is not entitled to a higher 
evaluation under the new criteria.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's scar.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there 
are 'exceptional or unusual' factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for a residual scar status 
post pilonidal cystectomy, currently evaluated as 10 percent 
disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


